U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 13, 2014 ELDORADO ARTESIAN SPRINGS, INC. (Name of registrant as specified in its charter) Colorado 000-18235 84-0907853 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) 1, LOUISVILLE, COLORADO (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (303) 499-1316 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 13, 2014, Kevin M. Sipple, Vice President of Eldorado Artesian Springs, Inc. (the “Company”), tendered his resignation as a corporate officer of the Company, effective May 31, 2014, or until such further time as may be agreed between Mr. Sipple and the Board of Directors.Mr. Sipple will continue as a director of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Eldorado Artesian Springs, Inc. Registrant By: /s/ Cathleen Shoenfeld Cathleen Shoenfeld Chief Financial Officer 3
